t c summary opinion united_states tax_court jon david cooksey petitioner v commissioner of internal revenue respondent docket no 7184-03s filed date jon david cooksey pro_se steven w labounty for respondent gale judge this case was heard pursuant to the provisions of section providing for small_tax_case proceedings the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_1 unless otherwise noted all section references are to the internal_revenue_code_of_1986 as amended and as applicable to the year in issue and or following concessions we must decide whether respondent is entitled to proceed by levy to collect additions to tax under sec_6651 and sec_6654 with respect to petitioner's taxable_year background some of the facts have been stipulated and are incorporated by this reference petitioner was a resident of scarbourgh tobago british west indies at the time the petition was filed the address on petitioner's federal_income_tax return for was p o box scarbourgh tobago british west indies which was petitioner's residence in and continued to be so through the time of trial for taxable_year petitioner made two estimated_tax payments of dollar_figure each on date and date an estimated_tax remittance of dollar_figure for date however was mistakenly placed in an envelope addressed to the state of missouri department of revenue and mailed by petitioner's daughter who was assisting him at his office the state of missouri department of revenue received the check on date successfully negotiated it and applied dollar_figure against petitioner's state_income_tax liability for petitioner had no amounts withheld with respect to his federal_income_tax liability for petitioner's return was filed on date petitioner did not obtain any extension for filing the return on the return petitioner reported tax due of dollar_figure plus an estimated_tax penalty of dollar_figure and claimed estimated_tax payments of dollar_figure in fact due to the misdirected june payment petitioner's estimated_tax payments totaled dollar_figure accompanying the return was a payment of dollar_figure of which amount dollar_figure was for income_tax and dollar_figure was for the self-assessed estimated_tax penalty on date respondent assessed additions to tax for under sec_6651 and and sometime in the state of missouri refunded to petitioner the dollar_figure it had received from him plus interest of dollar_figure on date respondent issued to petitioner a letter final notice_of_intent_to_levy and notice of your right to respondent has since conceded the sec_6651 addition pursuant to his accountant's instructions petitioner mailed his return in date to respondent's office in st louis mo however in light of petitioner's foreign residence the return was required to be sent to respondent's philadelphia pa service_center the return did not reach the philadelphia service_center until date given these circumstances respondent concluded that petitioner had reasonable_cause for the late filing and has treated the filing as well as the accompanying dollar_figure payment as timely see sec_6651 the parties have stipulated that the state of missouri made this refund to petitioner in but the record does not otherwise pinpoint the date a hearing regarding outstanding tax_liabilities for in response petitioner timely filed a request for a hearing respondent recorded a payment by petitioner of dollar_figure ie the amount of the misdirected estimated_tax remittance with respect to his federal_income_tax liability on date sometime in april or date respondent issued a notice_of_determination to petitioner concluding that the levy was appropriate petitioner timely filed a petition for review of the determination under sec_6330 discussion sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after notice_and_demand for payment is made sec_6331 provides that the levy authorized in sec_6331 may be made with respect to any unpaid tax only if the secretary has given written notice to the taxpayer days before the levy sec_6330 requires the secretary to send a written notice to the taxpayer of the amount of the unpaid tax and of the taxpayer's right to a sec_6330 hearing at least days before any levy is begun if a sec_6330 hearing is requested the hearing is to be conducted by the commissioner's office of appeals and at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 c the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability at the hearing if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection and shall take into account i the verification that the requirements of any applicable law or administrative procedure have been met ii the relevant issues raised by the taxpayer iii challenges to the underlying tax_liability by the taxpayer where permitted and iv whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary sec_6330 we have jurisdiction to review the appeals officer's determination where we have jurisdiction over the type of tax involved in the case sec_6330 see 122_tc_287 where the underlying tax_liability is properly at issue we review the determination de novo e g 114_tc_176 where the underlying tax_liability is not at issue we review the determination for abuse_of_discretion id pincite respondent concedes that petitioner has not had an opportunity to dispute his liability for the sec_6651 and sec_6654 additions to tax and is therefore entitled to do so in this proceeding consequently we shall review de novo respondent's determination that petitioner is liable for the additions see id sec_6651 addition_to_tax a taxpayer who fails to pay the tax shown on a return on or before the date prescribed for payment of such tax is subject_to an addition_to_tax sec_6651 the date prescribed for payment of income_tax is the due_date for filing the return determined without regard to any extension of time for filing sec_6151 the addition_to_tax will not apply if it is shown that the failure to pay was due to reasonable_cause and was not due to willful neglect sec_6651 see also 469_us_241 a failure to pay is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence in providing for payment of his tax_liability sec_301_6651-1 proced admin regs see also merriam v commissioner tcmemo_1995_432 the determination of whether reasonable_cause exists is based on all the facts and circumstances estate of hartsell v commissioner tcmemo_2004_211 merriam v commissioner supra the regulations and other administrative guidance provided by respondent concerning reasonable_cause for a failure to pay under sec_6651 are generally directed at the circumstances surrounding a taxpayer's inability to pay when due and not defalcations in remitting payment as occurred in the instant case reasonable_cause in the case of failures in mailing or delivery are addressed in connection with failures to file under sec_6651 however and present persuasive analogues in our view respondent has advised his employees that reasonable_cause for a failure_to_file timely generally exists where a return has been timely mailed but returned for insufficient postage or sent to the wrong district audit internal_revenue_manual cch sec_4562 at big_number date see also united_states v boyle supra pincite n 114_f3d_366 2d cir affg tcmemo_1995_547 however an important factor bearing upon reasonable_cause is the expeditiousness with which a taxpayer rectifies a mistake once discovered see internal_revenue_manual irm sec date assessment of ordinary business care and prudence requires consideration of length of time between the event cited as a reason for noncompliance and subsequent compliance irm sec date whether mistake gives rise to reasonable_cause depends in part upon taxpayer's timely steps to correct the failure after its discovery cf 56_tc_1324 lack of necessary information not reasonable_cause for 8-month delay in filing where return preparers obtained information to complete and did complete return days after due_date under sec_7491 the commissioner bears the burden of production with respect to a taxpayer's liability for any addition_to_tax to meet that burden the commissioner must adduce sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 once the commissioner meets the initial burden of production the taxpayer bears the burden of proving that the commissioner's determination was incorrect eg that the taxpayer's failure to pay was due to reasonable_cause and was not due to willful neglect id pincite here it is undisputed that the tax shown as due on petitioner's return was dollar_figure whereas the amount_paid by the date due_date of the return was dollar_figure we accordingly find that respondent has met his burden of production under sec_7491 this figure consists of petitioner's two timely estimated_tax payments of dollar_figure each and the dollar_figure payment accompanying the return see supra note petitioner contends that his failure to pay was due to reasonable_cause and not due to willful neglect because he did nothing wrong envelopes merely got switched when he attempted to mail his date estimated payment to respondent petitioner contends if petitioner and or his daughter had merely misdirected the june estimated_tax payment to the missouri department of revenue and then promptly made a remittance to respondent when the state of missouri made the refund we might be more sympathetic given respondent's published guidance on reasonable_cause in the case of mailing errors such as insufficient postage and incorrect addressing however that is not what happened here the parties have stipulated that the state of missouri refunded the dollar_figure misdirected payment plus interest to petitioner in respondent's form_4340 certificate of assessments payments and other specified matters covering petitioner's income_tax_liability records a payment by petitioner of dollar_figure on date thus there was a petitioner claims that he received the refund from missouri in date and sent a check to the irs approximately weeks thereafter in conflict with this version of events is the form_4340 for which records the payment as received on date petitioner's claim is not corroborated such as by a canceled check evidencing payment to the irs at the time he claims the form_4340 by contrast is presumptive evidence of its contents barring a showing of its irregularity which petitioner has not made see 7_f3d_137 9th cir 119_tc_252 continued delay of at least months and probably more between the time petitioner received reasonable notice of the mistake and a refund and the time that he made payment to respondent in his testimony the closest petitioner came to addressing this discrepancy was as follows when i picked up the error that had happened i came back to the united_states i brought the check back from tobago deposited it in the bank and in less than two weeks i paid the internal_revenue_service but i didn't know it was in my post office box in tobago i'd never -- i didn't receive anything in that time from the missouri department of revenue saying what had happened emphasis added as it is undisputed that the state of missouri refunded the misdirected payment to petitioner in we conclude from petitioner's testimony that the refund check from the state of missouri sat undiscovered in his post office box in tobago for most of petitioner established a tobago post office box as his address for tax purposes and apparently did not check that box for extended periods resulting in his failure to learn of the misdirected estimated_tax payment until several months after reasonable notice thereof was sent to him in considering the continued we accordingly conclude that petitioner did not remit the misdirected dollar_figure to respondent until early date even if it were assumed that petitioner made the payment sometime in date our conclusion regarding his failure to exercise ordinary business care and prudence would not change as it would still be the case that the state of missouri's refund made in languished in petitioner's tobago post office box for several months facts and circumstances surrounding his failure to pay respondent until date we do not believe the foregoing arrangements constitute the exercise of ordinary business care and prudence thus petitioner has not shown that his failure to make timely payment of dollar_figure of his income_tax_liability is due to reasonable_cause we accordingly hold that petitioner is liable for an addition_to_tax under sec_6651 sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax for failure to pay estimated income_tax where prepayments of such tax either through withholding or by making estimated quarterly tax_payments during the course of the year do not equal the percentage of total liability required under the statute unless the taxpayer shows that one of the statutory exceptions applies sec_6654 99_tc_202 the amount required to be paid through each such estimated quarterly payment i sec_25 percent of the required_annual_payment sec_6654 the required_annual_payment is in turn the lesser_of percent of the tax_shown_on_the_return for that we suggested above that there might have been reasonable_cause for the failure to pay during some period before petitioner was sent reasonable notice by virtue of the state of missouri's refund check that his estimated_tax payment had been misdirected however petitioner who has the burden to show reasonable_cause has not established when in the refund check was sent we therefore have no basis on which to demarcate the period for which there may have been reasonable_cause taxable_year or percent of the tax_shown_on_the_return of the individual for the preceding_taxable_year percent for individuals with adjusted_gross_income exceeding dollar_figure sec_6654 and c sec_6654 is essentially an interest charge on the amount by which a taxpayer underpays his or her estimated_tax until the earlier of the estimated tax's being paid or the due_date of the return s rept 83d cong 2d sess see also bittker lokken federal taxation of income estates gifts par pincite 2d ed noting that sec_6654 causes underpayments of estimated_tax to effectively bear interest there is no broadly applicable reasonable_cause exception to the sec_6654 addition_to_tax in general it is mandatory and extenuating circumstances are irrelevant 33_tc_1071 see also 75_tc_1 imposition of sec_6654 addition_to_tax is mandatory where estimated payments do not equal statutorily required_percentage respondent likewise bears the burden of production regarding the sec_6654 addition_to_tax sec_7491 116_tc_438 it is undisputed that the tax shown on petitioner's return was dollar_figure that petitioner's estimated_tax payments for totaled dollar_figure and that petitioner's date estimated_tax payment of dollar_figure was not received by respondent until date accordingly we conclude that respondent has met his burden of production under sec_7491 regarding petitioner's liability for the addition_to_tax under sec_6654 respondent having met his burden of production it is incumbent upon petitioner to show that he is eligible for one of the statutorily provided exceptions to the sec_6654 addition_to_tax see sec_6654 higbee v commissioner supra pincite petitioner testified that he became disabled because of a detached retina in and continued to be disabled through the time of trial while sec_6654 provides for a waiver of the addition where the secretary determines that a taxpayer became disabled in the year for which the estimated_taxes were required or the preceding year such a waiver also requires that the underpayment of estimated_tax be due to reasonable_cause sec_6654 thus even had petitioner become disabled during or sec_6654 would provide him no relief since we have previously concluded that the circumstances surrounding petitioner's failure to remit the date estimated_tax payment do not constitute reasonable_cause as petitioner has neither claimed nor shown entitlement to any other exception we hold that he is liable for an addition_to_tax under sec_6654 for conclusion except for his claim that he is not liable for the additions to tax under sec_6651 and sec_6654 for petitioner has raised no other issue with respect to respondent's proposed levy for we therefore hold that respondent may proceed with the levy at issue herein to reflect the foregoing decision will be entered for respondent
